Citation Nr: 1520169	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a low back disability.

2.  Entitlement to an evaluation in excess of 10 percent for pes planus with plantar fasciitis, claimed also as a foot injury.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1989 and January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was later transferred to the Baltimore, Maryland RO.

The Veteran was afforded a Travel Board hearing in March 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issue of entitlement to an evaluation in excess of 30 percent for a psychiatric disability, characterized as adjustment disorder with depressed mood, was raised by the Veteran during his March 2015 Board hearing, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Entitlement to a TDIU rating was denied by the RO in the September 2008 rating decision.  Although no Statement of the Case (SOC) has been furnished on the question, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2010), the issue of entitlement to a TDIU is considered to be part of the appeal in this matter.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was afforded a hearing before the Board in March 2015.  At the hearing, he was questioned regarding the symptoms and effects of his service-connected disabilities of the feet and low back.  He offered testimony regarding the impact they had on his employment, and asserted that his disabilities had worsened since his last VA examinations in June 2011 and March 2012 for his feet and low back, respectively.  He testified that he had to quit working, as his job involved manual labor that aggravated the conditions.  He was then apparently seeking employment or working temporary jobs.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green, 1 Vet. App. at 121.  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's testimony indicates possible worsening of the service-connected disabilities, he should be afforded a new VA examination to address the severity thereof.

It is noted by the Board that at the hearing, the Veteran requested that his pes planus with plantar fasciitis be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides for evaluation of "foot injuries, other" based upon the severity thereof.  Although pes planus (flatfoot) is listed in the rating schedule, plantar fasciitis is not, and the Veteran's disabilities have been evaluated by analogy.  See 38 C.F.R. §§ 4.20, 4.27 (2014) (explaining the procedure for rating an unlisted disease, injury, or residual condition by analogy).  Upon remand, to the extent Diagnostic Code 5284 code could yield higher evaluations, it should be considered for each foot.  Prokarym v McDonald, 2015 WL 1640719 (Vet. App. Apr. 14, 2015).

Lastly, at his Board hearing, the Veteran testified that he had recently had VA medical treatment, and that he had also sought vocational rehabilitation benefits through VA.  A review of the record shows that the Veteran has received VA treatment through the Washington, DC VA Medical Center (VAMC), as well as the Martinsburg, WV VAMC.  Records from the Martinsburg, VA VAMC have been obtained dated through June 13, 2009, and records from the Washington, DC VAMC have been obtained dated through August 10, 2007.  Accordingly, an attempt should be made to obtain up-to-date VA treatment records from these VAMCs and associate them with the record.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice concerning how to substantiate a claim for TDIU and request that he complete a TDIU claim form.  Then, undertake any development that is warranted with respect to entitlement to TDIU.

2.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Attempt to obtain VA vocational rehabilitation records, as well as up-to-date VA treatment records of the Veteran, not currently associated with the claims file, particularly any dated after approximately June 12, 2009, from the Martinsburg, WV, VAMC, and any dated after approximately August 10, 2007, from the Washington, DC VAMC, and associate them with the record.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected low back disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  

The examination report should specifically state the degree of disability present in the low back and his current range of motion in this spinal segment, the presence or absence of unfavorable or favorable ankylosis, as well as identify any objective evidence of pain.  Any neurological abnormalities, to include erectile dysfunction, bladder impairment and lower extremity symptoms, e.g. paresthesias, weakness, etc., resulting from the service-connected low back disability should be discussed.

As to any such neurological abnormalities noted the examiner must offer an opinion as to the likelihood that such manifestations are due to his service-connected lumbar spine disability.  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.  The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted, if possible, using a goniometer and the use thereof should be noted in the examination report.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for a VA examination to address the severity of his bilateral pes planus with plantar fasciitis.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should describe the severity of the Veteran's bilateral pes planus in terms of whether it is mild (symptoms relieved by built-up shoe or arch support), moderate (weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet), severe (marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities), or pronounced (marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances).  The examiner should describe any other associated deformity or functional impairment of the feet, if present, to include addressing whether arthritis of the foot and/or a neurological abnormality of the feet is a manifestation of the service-connected pes planus.  

To the extent possible, the examiner should describe whether any foot injury is present, and describe such as moderate, moderately severe or severe, bearing in mind that the terms "moderate," "moderately severe" and "severe" are not defined in the rating schedule and that rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.


6.  Thereafter, readjudicate the issues on appeal, to include consideration of 38 C.F.R. § 4.71a, Diagnostic Code 5284, inter alia, in the evaluation of the Veteran's service-connected pes planus with plantar fasciitis.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



